          Case 2:19-cv-14767-CJB-DMD Document 1 Filed 12/27/19 Page 1 of 8


                                 UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF LOUISIANA

DANIEL COULON AND JOAN COULON            *                   CIVIL ACTION NO.
                                         *
VS.                                      *                   SECTION:
                                         *
LOUISIANA-I GAMING, A LOUISIANA          *                   JUDGE:
PARTNERSHIP IN COMMENDAM D/B/A *
BOOMTOWN CASINO NEW ORLEANS, *                               MAGISTRATE JUDGE:
PINNACLE ENTERTAINMENT, INC.,            *
AND ABC INSURANCE COMPANY                *
                                         *
* * * * * * * * * * * * * * * * * * * * *

                                         NOTICE OF REMOVAL

          NOW INTO COURT, through undersigned counsel, come the Defendants,

Louisiana-I Gaming, a Louisiana Partnership in Commendam d/b/a Boomtown Casino

New Orleans and Pinnacle Entertainment, Inc., to file this Notice of Removal to the United

States District Court for the Eastern District of Louisiana, pursuant to 28 U.S.C. § 1441(b)

(“Removal based upon diversity of citizenship”) on the following grounds:

                                                        1.

          On January 31, 2019, a Petition for Damages was filed on behalf of Daniel Coulon

and Joan Coulon in the 24th Judicial District Court, Parish of Jefferson, Docket No. 791-

745, Division “F” and styled Daniel Coulon and Joan Coulon v. Louisiana-I Gaming, a

Louisiana Partnership in Commendam d/b/a Boomtown Casino New Orleans, Pinnacle

Entertainment, Inc., Parish of Jefferson and ABC Insurance Co. See Petition served upon

Pinnacle Entertainment, Inc. to date (Exh. 1).1




1   All pleadings filed in the State Court matter have been attached hereto.
      Case 2:19-cv-14767-CJB-DMD Document 1 Filed 12/27/19 Page 2 of 8


                                              2.

       On February 16, 2019, Pinnacle Entertainment, Inc. was served through its

registered agent for service. See Citation and Petition served on Pinnacle Entertainment,

Inc. (Exh. 1). Pinnacle Entertainment, Inc. and Louisiana-I Gaming, a Louisiana

Partnership in Commendam filed their Answer and Request for Jury on March 22, 2019.

See Answer (Exh. 3).

                                              3.

       As can be seen from the Petition, the Plaintiff Daniel Coulon claims that he tripped

and fell while walking from the sidewalk toward the crosswalk, crossing the main entrance

street to Boomtown Casino on February 16, 2018, causing him injury including a

laceration to his hand and fractured ribs. See Petition at ¶ 3 and 5 (Exh. 1).

                                              4.

       On February 15, 2019, Jefferson Parish filed is Answer. See Exh. 3. After

conducting written discovery, Jefferson Parish filed a Motion for Summary Judgment. See

Exh. 7. The Plaintiff chose not oppose the Motion and a Consent Judgment was entered

dismissing Jefferson Parish. See Exh. 8. Judge Mentz signed the Consent Judgment of

Dismissal on December 2, 2019. Id.

                                              5.

       The United States District Court for the Eastern District of Louisiana is the federal

district embracing the 24th Judicial District Court for the Parish of Jefferson, State of

Louisiana, where the suit was originally filed. Venue, therefore, is proper in this district

under 28 U.S.C. § 1441(a) and 28 U.S.C. § 98(a).




                                            -2-
       Case 2:19-cv-14767-CJB-DMD Document 1 Filed 12/27/19 Page 3 of 8


                                             6.

       As set forth in the Petition, the Plaintiffs Daniel Coulon and Joan Coulon are

domiciled in Jefferson Parish, Louisiana. See Petition at first introductory paragraph

(Exhibit 1).

                                             7.

       As set forth in the attached Affidavit, the entity which actually owns and operates

the business of Boomtown Casino is Louisiana-I Gaming, a Louisiana Partnership in

Commendam. See Aff. Tranchina at ¶ 2 (Exh. 10). Louisiana-I Gaming has only two

partners – Boomtown LLC and Pinnacle MLS, LLC. Id. Boomtown, LLC was the general

partner and a limited partner at the relevant time and Pinnacle MLS, LLC was a limited

partner. Id. Pinnacle MLS, LLC and Boomtown, LLC are both Delaware Limited Liability

Companies. Id at ¶ 4. The sole member of Pinnacle MLS, LLC is Pinnacle Entertainment,

Inc. Id. The sole member of Boomtown, LLC is Pinnacle MLS, LLC. Id. Pinnacle

Entertainment, Inc. is a Delaware corporation which maintains its principal place of

business in Nevada. Id at ¶ 5.

                                             8.

       The real estate and casino associated with Boomtown Casino & Hotel New

Orleans was and continues to be owned by Gold Merger Sub, LLC, a Delaware limited

liability company, and a wholly-owned subsidiary of Gaming and Leisure Properties, Inc.,

a Pennsylvania corporation with its principal place of business in Pennsylvania. See Aff.

Tranchina at ¶ 3. Boomtown manages all day-to-day activities and handles regular

maintenance. Gaming and Leisure Properties, Inc. is a real estate investment trust and

does not have active involvement in the managing of Boomtown.




                                           -3-
      Case 2:19-cv-14767-CJB-DMD Document 1 Filed 12/27/19 Page 4 of 8


                                              9.

       The citizenship of a limited partnership is based upon the citizenship of each of its

partners. See Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir.

9/15/08)(citing Carden v. Arkoma Assocs., 494 U.S. 185 (1990)(holding that the

citizenship of an unincorporated entity or association, such as a partnership, is based

upon the citizenship of each of its members)). Similarly, the citizenship of a LLC is

determined by the citizenship of all of its members. See Harvey at 1080. Thus, the

citizenship of Louisiana-I Gaming is determined by its partners, which are limited liability

companies. In turn, the citizenship of Boomtown, LLC and Pinnacle MLS, LLC are

determined by the sole member of each, which is Pinnacle Entertainment, Inc. Similarly,

the legal owner of the land (Gold Merger Sub, LLC) takes the citizenship of its corporate

owner, Gaming and Leisure Properties, Inc., which was and continues to be domiciled

and principally located in Pennsylvania. Although “ABC Insurance Company” was also

named as a defendant, 28 U.S.C. §1441(b) states that the citizenship of defendants sued

under fictitious names shall be disregarded. In any event, the insurer of Louisiana-I

Gaming is a foreign insurer. Since Pinnacle Entertainment, Inc. and Gaming and Leisure

Properties, Inc. are foreign corporations and the Plaintiff is a Louisiana resident, there is

complete diversity as between the Plaintiff and all Defendants and even potential

Defendants.

                                              10.

       Pursuant to 28 U.S.C. § 1332, this Honorable Court has jurisdiction over any

matter in which the parties are citizens of different states and where the amount in

controversy exceeds the sum of $75,000, exclusive of interest and costs. See 28 U.S.C.

§ 1332(a).


                                             -4-
       Case 2:19-cv-14767-CJB-DMD Document 1 Filed 12/27/19 Page 5 of 8


                                               11.

       Pursuant to 28 U.S.C. § 1446(b), the Notice of Removal of a civil action or

proceeding shall be filed within 30 days after receipt by the Defendant, through service

or otherwise, of the copy of the initial pleading setting forth the claim for relief upon which

such action or pleading is based, or within 30 days after service of summons upon the

Defendant if such initial pleading has been filed in court and is not required to be served

on the Defendant, whichever period is shorter. See 28 U.S.C. § 1446(b)(1). However, if

the case stated by the initial pleading is not removable, a notice of removal may be filed

within 30 days after receipt by the defendant, through service or otherwise, of a copy of

an amended pleading, motion, order or other paper from which it may first be ascertained

that the case is one which is or has become removable. See 28 U.S.C. §

1446(b)(3)[emphasis added].

                                               12.

       On November 25, 2019, the Defendants received a response to their Request for

Admission in which Plaintiff admitted that the value of his claim for damages exceeds

$75,000.00, exclusive of interest and costs. See Resp. to Req. Admission No. 1 (Exh. 9);

Request for Admission (Exh. 9). A discovery response may constitute an “other paper”

under the federal removal statute, notifying defendant of an action’s removability and

triggering the 30-day removability period. See Cole ex rel. Ellis v. Knowledge Learning

Corp., 416 Fed.Appx. 437, 440 (5th Cir. 3/4/11)(citing S.W.S. Erectors, Inc. v. Infax, Inc.,

72 F.3d 489, 494 (5th Cir. 1996); Chapman v. Powermatic, Inc., 969 F.2d 160, 164 (5th

Cir. 1992)). As discussed further below, the action became removable after the formal

dismissal of Jefferson Parish, the non-diverse party.




                                              -5-
      Case 2:19-cv-14767-CJB-DMD Document 1 Filed 12/27/19 Page 6 of 8


                                              13.

       The Court signed the Order dismissing Jefferson Parish from the case on

December 2, 2019. The Plaintiff’s decision to not oppose the Motion for Summary

Judgment equates to a voluntary discontinuance of the action as to the only non-diverse

defendant. Jefferson Parish, as a subdivision of the State of Louisiana, is considered a

citizen of Louisiana for jurisdictional purposes. See Jefferson Parish v. Equitable

Petroleum Corp., 2015 WL 2372362 (E.D. La. 5/18/15)(citing Moor v. Alameda Cnty., 411

U.S. 693 (1973)). If the case stated by the initial pleading is not removable, a notice of

removal may be filed within 30 days after receipt by the defendant, through service or

otherwise, of a copy of an amended pleading, motion, order or other paper from which it

may first be ascertained that the case is one which is or has become removable. See 28

U.S.C. § 1446(b)(3)[emphasis added]. The case was not removable on the basis of the

initial petition due to Jefferson Parish being a named defendant. However, the case

became removable on December 2, 2019 when Judge Mentz signed a consent judgment

dismissing Jefferson Parish and therefore Boomtown was provided thirty (30) days from

December 2, 2019 in which remove the matter to this Honorable Court.

                                              14.

       Under the judicially-created “voluntary-involuntary” rule, an action non-removable

when commenced may become removable thereafter only by the voluntary act of the

plaintiff. See Crockett v. R.J. Reynolds Tobacco Co, 436 F.3d 529 (5th Cir. 1/13/16)(citing

Weems v. Louis Dreyfous Corp., 380 F.2d 545, 547 (5th Cir. 1967)). Here, the Plaintiffs

voluntarily allowed for the dismissal of Jefferson Parish because Plaintiffs agreed to their

dismissal as reflected by the consent judgment.




                                            -6-
       Case 2:19-cv-14767-CJB-DMD Document 1 Filed 12/27/19 Page 7 of 8


                                                 15.

       Even if the dismissal of Jefferson Parish is not considered “voluntary” on the part

of the Plaintiff, the courts have also recognized an exception to the voluntary-involuntary

rule where a claim against a non-diverse or in-state defendant is dismissed on account

of fraudulent joinder. See Crockett at 532 (citing Travis v. Irby, 326 F.3d 644, 646-47 (5th

Cir. 2003)). Fraudulent joinder can be established by demonstrating either (1) actual fraud

in the pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause of

action against the non-diverse party in state court.” Id. A party can be improperly joined

even without being fraudulently joined. See Crocket at 533. Here, the Plaintiffs have

demonstrated an “inability” to establish a cause of action against Jefferson Parish by not

opposing its motion for summary judgment and by consenting to the dismissal of

Jefferson Parish.

                                                 16.

       Promptly after filing of the Notice of Removal, Defendant will serve written notice

on the adverse parties, through their attorney of record, a copy of the Notice of Removal

being filed with the Clerk of Court for 24th Judicial District Court for the Parish of Jefferson,

to effect removal of this action, all in conformity with 28 U.S.C. § 1446(d).

       WHEREFORE, Defendants, Louisiana-I Gaming, a Louisiana Partnership in

Commendam d/b/a Boomtown Casino New Orleans and Pinnacle Entertainment, Inc.

pray that the above-described civil action be removed from the 24th Judicial District Court

for the Parish of Jefferson, State of Louisiana, to this Honorable Court; that this Court

enter such orders and issue such process as may be necessary and proper to bring

before it a copy of all records in the proceeding presently pending before the aforesaid

state court, and thereafter proceed with the civil action as if it were originally commenced


                                               -7-
        Case 2:19-cv-14767-CJB-DMD Document 1 Filed 12/27/19 Page 8 of 8


in this Court, and for all necessary and appropriate orders and decrees in accordance

with the applicable law.

                                                       Respectfully submitted,

                                                       GAUDRY, RANSON, HIGGINS
                                                        & GREMILLION, L.L.C.

                                                       BY:      /s/ Gino R. Forte
                                                                WADE A LANGLOIS, III (Bar #17681)
                                                                GINO R. FORTE (#29190)
                                                                401 Whitney Ave., Suite 500
                                                                Gretna, LA 70056
                                                                Telephone: (504) 362-2466
                                                                Fax: (504) 362-5938
                                                                Email: wlanglois@grhg.net
                                                                       gforte@grhg.net
                                                                Counsel for Defendants, Louisiana-I
                                                                Gaming, a Louisiana Partnership in
                                                                Commendam d/b/a Boomtown Casino
                                                                New       Orleans     and   Pinnacle
                                                                Entertainment, Inc.

                                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 27th day of December 2019, the foregoing
pleading was filed electronically with the Clerk using the CM/ECF system. Notice of this
filing will be sent to all counsel of record by operation of the court’s electronic filing system.


                                                       /s/ Gino R. Forte
                                                       GINO R. FORTE

G:\3198\0130\PLEADINGS\Notice of Removal\Notice of Removal (Federal).docx




                                                         -8-
